Name: Council Regulation (EEC) No 1662/83 of 21 June 1983 temporarily suspending the autonomous Common Customs Tariff duties on certain products falling within subheadings ex 84.55 C and ex 85.21 D II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 83 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1662/83 of 21 June 1983 temporarily suspending the autonomous tommon Customs Tariff duties on certain products falling within subheadings ex 84.55 C and ex 85.21 D II situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily with their term of validity fixed to coin ­ cide with the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Commu ­ nity ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases, due particularly to the existence of Community production, and to suspend them completely in other cases ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic HAS ADOPTED THIS REGULATION : Article 1 From 1 July to 31 December 1983 , the autonomous Common Customs Tariff duties for the products listed in the table annexed to this Regulation shall be suspended at the level indicated in respect of each of them. Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1983 . For the Council The President H.-W. LAUTENSCHLAGER No L 164/2 Official Journal of the European Communities 23 . 6 . 83 ANNEX CCT heading No Description Rate of autonomous duty % ex 84.55 C Assemblies for automatic data-processing machines, constituting electronic , programmable, read-only memories (EPROMS), UV-erasable , with a storage capacity of 128 K bits, consisting of a multilayer substrate, whose exterior dimensions do not exceed 1 7 x 39 mm and on which are mounted :  two electronic, programmable, read-only memories (EPROMS), UV-erasable , in the form of monolithic integrated circuits, each with a storage capacity of 64 K bits and quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those cominations : EDH 7816 C-30 EDH 7816 C-35 EDH 7816 N-25 EDH 7816 N-35 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines, constituting static random-access memories of C-MOS technology (C-MOS S-RAMS), with a storage capacity of 64 K bits, consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm and on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMS), in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 2,5 0 or other identification markings relating to assemblies complying with the abovementioned description 23 . 6 . 83 Official Journal of the European Communities No L 164/3 CCT heading No Description Rate of autonomous duty % ex 84.55 C Assemblies for automatic data-processing machines, constituting static random-access memories of C-MOS technology (C-MOS S-RAMS), with a storage capacity of 256 K bits, consisting of a multilayer substrate, whose exterior dimensions do not exceed 1 7 x 39 mm and on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMS), in the form of monolithic integrated circuits , each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or 0 ex 85.21 D II  other identification markings relating to assemblies complying with the abovementioned description Electronic, programmable, read-only memories (EPROMS), UV-erasable , in the form of a monolithic integrated circuit, consisting of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor and two chips, each having a storage capa ­ city of 64 K bits and with a total storage capacity of 128 K bits, with two quartz windows on the upper surface and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : EDH 7816 C-30 EDH 7816 C-35 EDH 7816 N-25 EDH 7816 N-35 or  other identification markings relating to EPROMS complying with the abovementioned description Static random-access memories of C-MOS technology (C-MOS S-RAMS), in the form of a monolithic integrated circuit, consist ­ ing of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decou ­ pling capacitor and four chips , each having a storage capacity of 1 6 K bits and with a total storage capacity of 64 K bits, with not more than 28 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or 8,5 ex 85.21 D II  other identification markings relating to C-MOS S-RAMS complying with the abovementioned description 0 No L 164/4 Official Journal of the European Communities 23 . 6 . 83 CCT heading No Description Rate of autonomous duty % ex 85.21 D II Static random-access memories of C-MOS technology (C-MOS S-RAMS), in the form of a monolithic integrated circuit, consist ­ ing of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a de ­ coupling capacitor and four chips, each having a storage capacity of 64 K bits and with a total storage capacity of 256 K bits, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or  other identification markings relating to C-MOS S-RAMS complying with the abovementioned description 0